—Order unanimously affirmed without costs. Memorandum: Plaintiffs motion for summary judgment on liability under Labor Law § 240 was granted against defendants-third-party plaintiffs, Ciminelli-Walbridge and State University Construction Fund (SUCF). The cross motion of Ciminelli-Walbridge and SUCF and the cross motion of ALP Steel Corporation (ALP) for summary judgment seeking common-law indemnification from third-party defendant, Specialty Erectors, Inc. (Specialty), was granted, conditioned on plaintiffs receiving a money judgment against Ciminelli-Walbridge, SUCF and ALP. Specialty thereafter entered into a settlement agreement with plaintiff that absolved Ciminelli-Walbridge and SUCF from all liability. Also, all of plaintiffs claims against ALP have been dismissed or discontinued.
*840We reject the contention of Specialty that, because there was no money judgment, it is not responsible for the counsel fees, costs and disbursements of Ciminelli-Walbridge, SUCF and ALP. Because their cross motions were granted, they are entitled to recover counsel fees, costs and disbursements incurred in their defense of plaintiffs action (see, Chapel v Mitchell, 84 NY2d 345, 347-348). (Appeal from Order of Supreme Court, Erie County, Notaro, J. — Summary Judgment.) Present — Hayes, J. P., Wisner, Pigott, Jr., Scudder and Callahan, JJ.